UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: October 18, 2007 (Date of earliest event reported) LaserCard Corporation (Exact Name of Registrant as Specified in its Charter) Delaware 0-06377 77-0176309 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 N. Shoreline Boulevard, Mountain View, California 94043 (Addresses of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650) 969-4428 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 TABLE OF CONTENTS Item 2.02. Results of Operations and Financial Condition Item9.01. Financial Statements and Exhibits Signatures Exhibit Index 2 Table of Contents Item 2.02. Results of Operations and Financial Conditions. On October 18, 2007, Registrant announced via news release its results for its fiscal 2008 second quarter ended September 30, 2007.The full text of the news release issued in connection with that announcement is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Registrant’s News Release dated October 18, 2007, is furnished pursuant to Item 2.02 of Form 8-K. 3 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, hereunto duly authorized on the 18th day of October, 2007. LaserCard Corporation (Registrant) By: /s/ STEVEN G. LARSON Steven G. Larson Vice President, Finance and Chief Financial Officer 4 EXHIBIT INDEX Exhibit Number Description 99.1 Registrant’s News Release dated October 18, 2007, is furnished pursuant to Item 2.02 of Form 8-K 5
